DETAILED ACTION

The present application (Application No. 15/381,555), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1 .I 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1 .I 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1 .I 14. Applicant's submission filed on 22 January, 2021, has been entered.


Status of Claims

Claims 1, 11, are amended. Claims 10, 18, 20, were  previously canceled. Therefore, claims 1-9, 11-17, 19, 21-22, are currently pending and addressed below.
Examiner’s note: Claims 6 and 14, are listed as: “(Currently amended)”, however there are no amendments added to these claims This appears to be a typographical error, and said incorrect status label in claims 6 and 14, should presumably be: “(Previously presented)”. No correction will be required for the current response, as Examiner is proceeding with prosecution based on the claim status being “(Previously presented)”.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-13, 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al. (US 2015/0112826) (hereinafter “Crutchfield2826”) in view of Mallinson et al. (US 20160025978) (hereinafter “Mallinson5978”), and further in view of England et al. (US 20120290399) (hereinafter “England0399”).

Regarding claim 1, 11, 21-22 Crutchfield2826 discloses: 
(receive a set of social media feeds) (filter the social media feeds according to at least one criterion to derive data according to the at least one criterion). Customer information stored in a database including customer data derived from social media (social feeds) (see at least Crutchfield2826, fig. 16, ¶246-248). Passport server and/or in-store server detects user shopper’s presence and activities and identifies the customer (see at least Crutchfield2826, fig. 16, ¶246-248). Customer’s interests (at least one criterion) are determined and personalized product content or recommendation is generated and displayed in the intelligent fixture in real time (see at least Crutchfield2826, fig. 16, ¶246-248).
(receive an indication of a location of the user within a retail establishment). Shopper's current location (see at least Crutchfield2826, fig. 25, ¶33, 303), “shopper's current location (Location X)”).
Cameras and sensors are discretely embedded into retail store mannequins to record and monitor video and audio of customers who view the mannequin. This information is then analyzed by a computer to determine demographic customer information such as age range, gender, race, number of people and time spent of the customers who have viewed the mannequin. (see at least Crutchfield2826, fig. 2, ¶96-97, 140-141). Other  cameras (video sensors) and locations are possible (see at least Crutchfield2826, fig. 4, ¶156, 168, 176). A customer entering the retail store is identified and customer data is stored and retrieved from a store server (see at least Crutchfield2826, fig. 2, ¶75-77, 83, 86, 94). 
Store simulation apparatus (mixed reality device) for rendering a mixed reality display of product suggestions and recommendations (see at least Crutchfield2826, ¶120, 125). Alternatively the mixed reality representation can be rendered on a user device (see at least Crutchfield2826, fig. 25, ¶98-99, 119, 299, 303), including special glasses for resolving 3-D images or holograms (see at least Crutchfield2826, ¶118-119). Therefore in Crutchfield2826, data comprising a real “product or solution” and/or real images captured by cameras (real “reality” data) are mixed into a virtual display of 3-D and/or hologram.
Even if Crutchfield2826 alone is not used to disclose: (receive from a mixed reality device, an image containing a view of a set of physical objects);
Mallinson5978 discloses: Head mounted display (HMD) wherein, one or more cameras 104f may be disposed within the HMD. These cameras 104f are forward facing cameras that may be used to capture images of external environment in the immediate vicinity of the user wearing the HMD (an image containing a view of a set of physical objects) and transmit the captured images to the micro processor 104d for further processing. (see at least Mallinson5978, fig. 1A, 7-8, ¶49). The micro processor may also process the data captured by the cameras (for e.g., cameras 104f and in some embodiments, camera 160), and forward the processed data to the computing device/cloud server through the communication circuitry 104b so that the computing device 150/cloud server may be able to provide appropriate media content based on the data provided by the HMD. (see at least Mallinson5978, fig. 1A, 7-8, ¶50).
In some embodiments, the image of an external environment object seen through the display screen, when the transparent mode is activated, may be augmented with virtual elements to provide an augmented reality experience, or may be combined or blended with virtual elements within virtual scenes in other ways (see at least Mallinson5978, fig. 1A, 7-8, ¶73). Since real world objects and virtual reality are mixed in the display rendered by the HMD (mixed reality), this HMD represents a mixed reality device (mixed reality device).
Per above, Crutchfield2826 teaches a “base” method where servers receive image data of a person from sensors/camera, and use this image data to retrieve augmented image information; and Mallinson5978 teaches a “comparable” method where servers receive image data from sensors and use this image data to retrieve augmented image information, which offers the improvement that the image data is sent/transmitted to the server from a camera located on a head mounted mixed reality display device. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Crutchfield2826; in view of Mallinson5978; to include: servers receive image data sent/transmitted from a head mounted mixed reality display device. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (servers receive image data sent/transmitted to the server from a camera located on a head mounted mixed reality display device) to improve a similar method (receive image data from sensors/camera) in the same way.

Crutchfield2826 discloses: (execute one or more merchandizing algorithms). In response to identifying the customer (i.e., facial recognition of captured images of the one or more persons), the intelligent system determines customer’s preferences and displays detailed product information (augmented information) and recommendations for merchandizing purposes (see at least Crutchfield2826, ¶23, 78, 118-119, 150, 172). Profile information of the customer is retrieved from the server (see at least Crutchfield2826, fig. 2, 4, ¶14, 91-97, 11, 141, 143-144). Product and solution recommendations targeted to the user profile (see at least Crutchfield2826, Fig. 1, ¶31, 77, 94, 113, 115, 117, 120, 148-150).
Crutchfield2826 does not explicitly disclose: (merchandizing algorithms that apply the data derived from the filtered social media feeds to provide as an output a visual representation of social media content corresponding to the one or more of the physical objects in the view of the set of physical objects).
(generate, based on the location of the user within the retail establishment a set of virtual objects that include the visual representation of social media content corresponding to the set of physical objects).
(send the set of virtual objects to the mixed reality device, wherein the mixed reality device is configured to present, to a user, the set of virtual objects that include the data describing the visual representation of social media content corresponding to the set of physical objects).
However, Mallinson5978 discloses: Mixed reality display rendered on the mixed reality HMD device, generated in part with media content provided by an application executing on a cloud server, wherein said media content may be obtained from various content sources and may include any type of content, including without limitation: social media content (filtered social media feeds), interactive game content, video content, movie content, streaming content, news content, friend content, advertisement content, informational content, etc (see at least Mallinson5978, fig. 1A, 7-8, ¶73). Location determination (see at least Mallinson5978, ¶47, 71). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the merchandizing functionality of Crutchfield2826, further in view of the mixed reality HMD device and overall mixed reality functionality of Mallinson5978, to include merchandizing algorithms that apply the data derived from the filtered social media feeds to provide as an output a visual representation of social media content corresponding to the one or more of the physical objects in the view of the set of physical objects. One of ordinary skill in the art at the time of the invention would have been motivated to expand this way, since the claimed invention is merely a combination of old elements (determination of user location within a store, and merchandizing functionality, and sending product information to the user device, and mixed reality device, and providing as an output a visual representation of social media content corresponding to the one or more of the physical objects in the view of the set of physical objects, and mixed reality display (a set of virtual objects) that include the visual representation of social media content corresponding to the set of physical objects, and send the set of virtual objects to the mixed reality device), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since being able to generate and display richer, mixed reality data in association with customers and products of a retail establishment will enhance product presentation and promote more business.

Regarding the limitation: (wherein the one or more merchandising algorithms executed by the server system are further configured to apply social media analytics to determine one or more of: key words and phrases), 
Crutchfield2826 teaches: Analyzing content associated with a user by extracting keywords and phrases (e.g., filtering based on keywords and phrases) (see at least Crutchfield2826, ¶270) 
Further, as per above, the combined system of Crutchfield2826 and Mallinson5978 teaches: Merchandizing algorithms that apply the data derived from filtered social media feeds to provide, as an output, a visual representation of social media content corresponding to the one or more of the physical objects in the view of the set of physical objects; therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand this teaching further with the feature of Crutchfield2826 of filtering based on keywords and phrases, to include key words and phrases as criteria for selecting social feed sources to generate a mixed reality display, since the claimed invention that results from expanding the above teaching by the combined system of Crutchfield2826 and Mallinson5978, further with the feature of Crutchfield2826 of filtering based on keywords and phrases, is merely a combination of old elements (social filtering, and filtering based on keywords and phrases), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand this way, since this additional granularity provided by filtering based on keywords and phrases, enhances the relevance of the mixed reality display.

The combined system of Crutchfield2826 and Mallinson5978 does not explicitly disclose: (wherein the one or more merchandising algorithms executed by the server system are further configured to apply social media analytics to determine one or more of: trending up or down over time of key words and phrases).
However England0399 discloses:
Actions and data of other users (set of second users) are analyzed to identify campaign data associated with a campaign goal, and these online actions of the set of second users are used to select and provide content to the first user. (see at least England0399, abstract).
Interactions over a period of time (see at least England0399, ¶8) (over time).
Recommendation engine 4109 management sub-module (merchandizing algorithms) recommends products to merchandize in order to capitalize upon the market trends. (see at least England0399, ¶80).
Predetermined keywords within related social commerce content are tracked (see at least England0399, ¶52), including matching keywords that have been used in the social network by both the first users and by the set of second users, (see at least England0399, ¶89). Keyword phrases (see at least England0399, ¶216).
The scoring 4106 management sub-module is used with the sentiment analysis 4107 management sub-module to calculate trends of topics and products that are then provided as recommendations to users to include within their websites to capitalize upon the trend (see at least England0399, ¶80). The sentiment analysis 4107 management sub-module then aggregates tonality analysis across multiple sites, social posts, social networks, etc. to determine positive, neutral or negative tonality about the topics within the content and to identify market trends for products and services (see at least England0399, ¶81). Trends in product ratings to recommend when to add or remove (trending up or down) a predetermined product or class of products from a website to optimize engagement (see at least England0399, ¶87). Trends in product reviews to recommend when to add or remove a predetermined product or class of products from a website to optimize engagement (see at least England0399, ¶88). The reviews 4114 management sub-module uses the sentiment analysis 4107 management sub-module to determine positive, neutral or negative sentiment towards a specific product (see at least England0399, ¶88). It is noted, that these positive or negative determinations of trends or adding or removing, represent trending up or down patterns (trending up or down of key words and phrases).
In England0399 as per above, trends (both up and down) for products (and services) used by a first social user and by a set of second social users are tracked, and likewise, keywords associated with social usage are tracked, therefore, trends of keywords are tracked. Further, interactions over time are tracked, and tracked data are used by the recommendation engine to select and recommend content. Accordingly, England0399 teaches: (trending up or down over time of key words and phrases).
Further, as previously explained 
Therefore as per above, the combined system of Crutchfield2826 and Mallinson5978 teaches a “base” merchandizing algorithms; and England0399 teaches a “comparable” recommendation engine, which offers the improvement of further using data associated with trending up or down over time of key words and phrases when generating a recommendation.   
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Crutchfield2826 and Mallinson5978; in view of England0399; to include data associated with trending up or down over time of key words and phrases.
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (recommendation using social data associated with trending up or down over time of key words and phrases) to improve a similar method (recommendation using social data) in the same way.
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this expansion enhances the granularity of the targeting criteria.

Regarding claims 2, 12, Crutchfield2826 in view of Mallinson5978 and England0399 discloses: All the limitations of the corresponding parent claims (claims 1; and claim 11; respectively) as per the above rejection statements. 
Crutchfield2826 further discloses: (execute a cognitive agent). Augmented reality functionality (artificial intelligence based assistant or "information retrieval and analytics" assistant) wherein in response to analyzing an image (i.e., facial recognition or other image recognition means), expanded, detailed information about the product or solution is provided to facilitate further user interaction with the product or solution (see at least Crutchfield2826, ¶98-99, 119, 150, 176). Possibly using a video sensor (i.e., image capturing device a camera), the intelligent display may detect when customers pick up and examine the product for sale at the retail store, and may display information related to that particular product. The information may be product descriptions, reviews, visually compelling images, videos or tutorials about the camera. (see at least Crutchfield2826, fig. 4, ¶176).

Regarding claims 3, 13, Crutchfield2826 in view of Mallinson5978 and England0399 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claim 11; respectively) as per the above rejection statements. 
Crutchfield2826 further discloses: (receive user voice data as inputs regarding the physical items). Voice and/or speech recognition sensor and microphone signals in association with physical items on display and for sale at the retail store. (see at least Crutchfield2826, fig. 4, ¶110, 139, 157, 160).

Regarding claim 4, Crutchfield2826 in view of Mallinson5978 and England0399 discloses: All the limitations of the corresponding parent claims (claims 1-3) as per the above rejection statements.
Crutchfield2826 further discloses: (wherein the cognitive agent is configured to generate, in response to received user inputs, structures regarding a session review) (wherein the received user inputs regarding a session review). Shopping session log (see at least Crutchfield2826, fig. 4, ¶174, 182, 188).

Regarding claim 5, Crutchfield2826 in view of Mallinson5978 and England0399 discloses: All the limitations of the corresponding parent claims (claims 1-4) as per the above rejection statements. 
Crutchfield2826 further discloses: (analyze the user inputs; and generate a structure that represents the voice input). Analyzing image data, and in response to analyzing an image (i.e., facial recognition or other image recognition means), expanded, detailed information about the product or solution is provided to facilitate further user interaction with the product or solution (see at least Crutchfield2826, ¶98-99, 119, 150, 176) and 
Voice and/or speech recognition sensor and microphone (see at least Crutchfield2826, fig. 4, ¶110, 139, 157, 160).

Regarding claim 8, 16, Crutchfield2826 in view of Mallinson5978 and England0399 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements, including execute the one or more merchandizing algorithms that apply the data derived from the filtered social media feeds
It could be argued that Crutchfield2826 does not anticipate the limitation: (overlaying one or more merchandizing values in a mixed reality display).
As explained in the rejection of the parent claims, the combined system of Crutchfield2826, Mallinson5978 and England0399 teaches: (execute the one or more merchandizing algorithms that apply the data derived from the filtered social media feeds and that apply data corresponding to the one or more merchandizing parameters associated with the set of physical objects to provide as the output the visual representation of social media content).
Crutchfield2826 further discloses: (one or more merchandizing values associated with one or more of the physical objects in the view of the set of physical objects).  Filter product data according to “values” such as price (see at least Crutchfield2826, fig. 7-9, ¶197-198, 200]).
Mallinson5978 discloses: Mixed reality display comprising overlaid information and images (see at least Mallinson5978, ¶99).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the product and solution recommendations targeted to the user profile in the combined system of Crutchfield2826, Mallinson5978 and England0399 to further include overlaying one or more merchandizing values in a mixed reality display. One of ordinary skill in the art at the time of the invention would have been motivated to expand this way, since this additional granularity enhances the relevance of the mixed reality display.

Regarding claim 9, 17, Crutchfield2826 in view of Mallinson5978 and England0399 discloses: All the limitations of the corresponding parent claims (claims 1 and 8; and claims 11 and 16; respectively) as per the above rejection statements, including execute the one or more merchandizing algorithms that apply the data derived from the filtered social media feeds.
It could be argued that Crutchfield2826 does not anticipate the limitation: (overlaying one or more merchandizing values in a mixed reality display).
As explained in the rejection of the parent claims, the combined system of Crutchfield2826, Mallinson5978 and England0399 teaches: Expanded (augmented) mixed reality display of the set of physical objects in response to capturing in the device view said set of physical objects.
 Mallinson5978 discloses: Mixed reality display comprising overlaid information and images (see at least Mallinson5978, ¶99).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Crutchfield2826, Mallinson5978 and England0399, to further include overlaying one or more merchandizing values in a mixed reality display. One of ordinary skill in the art at the time of the invention would have been motivated to expand this way, since this additional granularity enhances the relevance of the mixed reality display.


Claims 6-7, 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al. (US 2015/0112826) (hereinafter “Crutchfield2826”), in view of Mallinson et al. (US 20160025978) (hereinafter “Mallinson5978”), further in view of England et al. (US 20120290399) (hereinafter “England0399”), and further in view of Frank et al. (US 2012/0290521) (hereinafter “Frank0521”).

Regarding claims 6, 14, Crutchfield2826 in view of Mallinson5978 and England0399 discloses: All the limitations of the corresponding parent claims (claims 1; and claim 11; respectively) as per the above rejection statements. 
Crutchfield2826 further discloses: Shopping session log (see at least Crutchfield2826, fig. 4, ¶174, 182, 188). Sensors may record and analyze video and audio information of customers to determine demographic customer information such as age range, gender, and race (see at least Crutchfield2826, ¶96), therefore Crutchfield2826 teaches generating a structure that represents the voice input (generate a structure that represents the voice input).
The combined system of Crutchfield2826, Mallinson5978 and England0399 does not appear to explicitly disclose: (produce annotation or log structures of the session review, which capture context and semantic-specific history of the voice input; and store the annotation or log structures in an episodic memory by a session ID and a cross-reference to specific episodes or times of conversation).
However, Frank0521 discloses: Data presentation using augmented reality (AR) technology, and AU devices (see at least Frank0521, ¶32, 37, 55). Semantic analysis of the user's communications such as voice and/or video conversations (see at least Frank0521, ¶72). Samples are augmented with additional information (see at least Frank0521, ¶178), including analysis of previous observations and past instances (specific history of the voice input). (see at least Frank0521, ¶68, 74, 178). The system extracts/receives/accesses a stream of token instances, which may be annotated using any appropriate manual, semi-automatic, and/or automated techniques (see at least Frank0521, ¶50, 95-99). Databases (see at least Frank0521, fig. 5, 11, ¶52, 83, 108).
Therefore since Frank0521 teaches: presenting results using AR, and semantic analysis of voice data, and analysis based on history, and annotations and database storage of data; and these features are already implemented in the system; then it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Frank0521; to include: “produce annotation or log structures of the session review, which capture context and semantic-specific history of the voice input; and store the annotation or log structures in an episodic memory by a session ID and a cross-reference to specific episodes or times of conversation”. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Frank0521in this way since the claimed invention is merely a combination of old elements (presenting results using AR, and semantic analysis of voice data, and analysis based on history, and annotations and database storage of data; and these features are already implemented in the system) and in the combination each element merely would have performed the same function as it did separately.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand combined system of Crutchfield2826, Mallinson5978, England0399 and Frank0521, since this combined system comprises a much enhanced augmented reality functionality.

Regarding claims 7, 15, Crutchfield2826 in view of Mallinson5978 and England0399 discloses: All the limitations of the corresponding parent claims (claims 1; and claims 11 and 14; respectively) as per the above rejection statements. 
It could be argued that Crutchfield2826 does not anticipate the limitation: (querying a recorded session).
Crutchfield2826 further discloses: Once the shopper has been identified, at least some of the recorded data of the shopper's visit to the first retail sales channel may be retrieved from the database(s) in Step 2614. With the shopper's unique identifier, the shopper database(s) may be quickly queried for any information that might be useful to improve the shopper's current experience in the second retail sales channel. The recorded data may include additional information derived from the raw activity data previously recorded. (see at least Crutchfield2826, ¶314).
As explained in the rejection of the parent claims, the combined system of Crutchfield2826 and Mallinson5978 and England0399 teaches: send customer associated content  to the mixed reality device, and as explained in the rejection of claims 6, the combined system of Crutchfield2826, Mallinson5978, England0399 and Frank0521 teaches recorded sessions.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Crutchfield2826, Mallinson5978, England0399 and Frank0521, to include querying a recorded session. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 19, is rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al. (US 2015/0112826) (hereinafter “Crutchfield2826”), in view of Mallinson et al. (US 20160025978) (hereinafter “Mallinson5978”), and further in view of England et al. (US 20120290399) (hereinafter “England0399”), and further in view of Chen et al. (US 2015/0020086) (hereinafter “Chen0086”).

Regarding claim 19, Crutchfield2826 in view of Mallinson5978 and England0399 discloses: All the limitations of claim 1, as per the above rejection statement. 
The combination of Crutchfield2826 and Mallinson5978 does not appear to explicitly disclose: (wherein the virtual objects constructed represent positive and negative comments from social media platforms regarding one of the set of physical objects of the image).
However Chen0086 discloses: User comments shared on a social network may be analyzed to determine whether the user is writing something positive (e.g., "awesome", "fantastic", "great acting") or negative (e.g., "terrible", "boring", "bad acting") about the media content. The comments may also be analyzed to reveal if the user writes positive or negative comments about a specific actor or actress, scene, director, etc. (see at least Chen0086, ¶64). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the mixed reality merchandizing features based on social feeds in the combined system of Crutchfield2826, Mallinson5978 and England0399,  further in view of Chen0086, to include mixed reality rendering of social data objects based on tracked social data attributes such as positive and negative comments. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since knowledge of positive and negative sentiment facilitates and enhances the targeting ability of the system.


Response to Arguments

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0296920.

Applicant's arguments have been fully considered but they are not persuasive.

35 U.S.C. 102/103
Applicant's arguments regarding 35 U.S.C. 102/103 rejections, are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681